Case: 17-50662      Document: 00514502630         Page: 1    Date Filed: 06/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 17-50662                           June 6, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


              Plaintiff - Appellee

v.

JACK CAMERON COPELAND,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CR-45-1


Before HIGGINBOTHAM, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       In 2007, Jack Cameron Copeland was convicted of criminal sexual
conduct under Minnesota law and sentenced to three years in prison. Upon
release, he was required to register as a predatory sex offender until August
2026. He failed to do so when he moved to Texas in August 2016. Six months
later, the authorities arrested Copeland for failing to comply with the Sex
Offender Registration and Notification Act. 18 U.S.C. § 2250(a). After he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50662     Document: 00514502630    Page: 2   Date Filed: 06/06/2018



                                 No. 17-50662
pleaded guilty, the district court imposed a 27-month prison sentence, which
was the low end of the advisory Guidelines range.
      Copeland contests his sentence. He argues that the district court erred
in denying him a three-level reduction to his offense level because he
voluntarily “attempted to register but was prevented from registering by
uncontrollable circumstances.” U.S.S.G. § 2A3.5(b)(2)(B). Copeland argued he
was entitled to this reduction because when he first moved to Texas he twice
went to the Midland Police Department in an effort to register. Copeland says
he was unable to register the first time because the department’s computer
system was not working and the officer was “busy.” When he returned, he still
could not register, but “the officer’s secretary took his name and address and
everything.” The district court found that, even if it accepted Copeland’s story,
those facts did not excuse his failure to register. It further explained that
“[t]here are other means available, and it is not the responsibility of the law
enforcement agency to chase down the offender.”
      Copeland is unable to show that the district court clearly erred in
rejecting his argument that uncontrollable circumstances prevented him from
registering. United States v. Cedillo-Narvaez, 761 F.3d 397, 401 (5th Cir.
2014). Copeland had been living in Texas for six months. Nothing prevented
Copeland from going back to the police station during that time, registering by
other means, or even calling the police station to see if the registration had
been completed. All of these options were within Copeland’s control. The
question is not whether uncontrollable circumstances prevented Copeland
from registering on one particular day; it is whether uncontrollable
circumstances prevented him from ever registering during the six-month
period prior to his arrest.
      To breathe life into his argument, Copeland maintains that the district
court imposed a heightened and incorrect standard by requiring him to have
                                       2
    Case: 17-50662    Document: 00514502630     Page: 3   Date Filed: 06/06/2018



                                 No. 17-50662
made “all diligent efforts” and to have faced “extraordinary circumstances.”
According to Copeland, “uncontrollable circumstances” means “circumstances
not subject to the defendant’s control or direction,” and not “exceptional
circumstances.” It is not clear to us that “extraordinary circumstances” creates
a higher threshold than uncontrollable ones.         There are extraordinary
circumstances that remain within the control of the person affected. But we
need not delve into the metaphysical to decide this case. Copeland is too closely
parsing the district court’s off-the-cuff explanation at the sentencing hearing.
Each of those words should not be given the significance that we give words in
the United States Code or the Sentencing Guidelines. The district court did
what the Guideline required: it assessed whether uncontrollable circumstances
prevented Copeland from registering. In making the rather obvious conclusion
that they did not, the district court’s lodestar was the “uncontrollable”
standard. The verbiage it used in elaborating on its reasons does not give us
concern that the court failed to properly apply the Guideline.
                                      ***
      The judgment of the district court is AFFIRMED.




                                       3